134 F.3d 377
2 Cal. Bankr. Ct. Rep. 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Alan and Camille HASLER, Debtors.Ralph M. McDONALD, Trustee/Movant, Plaintiff-Appellee,v.Alan R. HASLER;  CAmille Hasler, Defendants-Appellants.
No. 97-15018.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 11, 1997.**Decided Jan. 28, 1998.

1
Before:  BROWNING, PREGERSON, and HAWKINS, Circuit Judges


2
MEMORANDUM*


3
The bankruptcy court order regarding plan duration was interlocutory, and we therefore lack jurisdiction over this appeal.  See Foothill Capital Corp. v. Clare's Food Market, Inc.  (In re Coupon Clearing Serv.), 113 F.3d 1091, 1096 (9th Cir.1997).  DISMISSED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3